Citation Nr: 0204497	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher original evaluation for right wrist 
pain, to include the propriety of the reduction of a 10 
percent rating to a noncompensable evaluation, effective 
February 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
April 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1991, rating 
decision of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted service connection for right wrist pain and probable 
carpal tunnel syndrome, evaluated as noncompensable, 
effective April 5, 1991.

In July 1992, the veteran submitted a notice of disagreement 
with the noncompensable evaluation.  A statement of the case 
(SOC) was issued in August 1992.  The SOC provided the 
criteria for a 10 percent evaluation under Diagnostic Code 
8715.  The veteran offered testimony at a hearing before a 
hearing officer in October 1992.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in October 1995.  A 
transcript of that hearing is of record.  

In October 1996, the Board remanded this case to the RO for 
additional development in October 1996, March 1999, and July 
2000.  Following the receipt of additional VA medical 
records, the veteran was furnished a supplemental statement 
of the case (SSOC), dated in July 2001, wherein he was 
informed that the RO was proposing to reduce the evaluation 
for right wrist pain from 10 to 0 percent.  In an October 
2001 rating determination, the RO reduced the veteran's 
disability evaluation from 10 percent to 0 percent effective 
February 1, 2002.  An SSOC was issued in October 2001.  In 
his March 2002 written argument, the veteran's service 
representative expressed disagreement with the reduction.  

The Board is of the opinion that, as the veteran perfected 
his appeal as to the original increased rating denial, all 
rating determinations made during the course of this appeal 
are currently before it for review.  As such, the Board has 
listed both the increased evaluation and propriety of 
reduction issues as being properly before it.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  By a rating action in November 1992, a 10 percent rating 
was assigned to the veteran's right wrist disorder based on 
medical evidence showing mild impairment of function of the 
right wrist and hand; and electrodiagnostic studies 
indicating borderline carpal tunnel syndrome.  

3.  By a rating action in October 2001, the RO reduced the 
veteran's 10 percent disability evaluation for his right 
wrist disorder to 0 percent, effective February 1, 2002.  

4.  The October 2001 decision to reduce the evaluation for 
the right wrist disability was made without observation of 
applicable regulations.  

5.  The veteran's right wrist disorder has been manifested 
since the effective date of the grant of service connection, 
by complaints of pain and numbness, but it does not result in 
atrophy, weakness or sensory loss at rest; and the right 
wrist disorder is productive of symptomatology most 
consistent with mild neuralgia.  



CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected 
right wrist disorder from 10 percent to 0 percent effective 
on February 1, 2002 is void ab initio.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(e), 
3.344, 4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8715 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for right wrist pain are not met during any period since the 
effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Codes 8515, 8615, 
8715 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records indicate that the veteran 
underwent removal of a ganglion cyst of the left 2nd 
metacarpal joint in October 1987.  Subsequently, a clinical 
report dated in October 1990 noted resolving right wrist 
tenderness, with an assessment of right wrist tendinitis.  

On the initial VA examination in July 1991, the veteran 
complained of pain and weakness in the right wrist for 
approximately one year; it was noted that the veteran was 
scheduled for surgery in August 1991.  There was no history 
of trauma of the right wrist.  

On examination, right wrist dorsiflexion was 65 degrees and 
palmar flexion was 70 degrees.  Right wrist ulnar deviation 
was 40 degrees and radial deviation was 20 degrees.  It was 
noted that neurological evaluation was within normal limits.  
The pertinent diagnosis was probable carpal tunnel syndrome.  

At the October 1992 hearing, the veteran's representative 
stated that the veteran's wrist disability warranted "the 
mild rating" as he had "mild problems."

In November 1992, the RO granted a 10 percent evaluation for 
the right wrist disability, described as right wrist pain, 
effective April 5, 1991.  In December 1992, the RO advised 
the veteran that the award "substantially grants all 
benefits" for which he had appealed, and that his appeal was 
being "withdrawn" subject to the veteran's right to 
"reactivate it" during the remainder of the appeal period 
or within 30 days of the date of the notice whichever was 
later.

Medical evidence of record dated from 1991 through 1994 
reflect that the veteran continued to receive clinical 
evaluation and treatment for symptoms associated with his 
right wrist disorder, including complaints of pain and 
numbness.  Following electrodiagnostic studies in November 
1991, the examiner indicated that the veteran appeared to 
have early carpal tunnel syndrome.  

The records indicate that the veteran was seen in August 1992 
for right wrist pain; examination was unremarkable except for 
some tenderness over the dorsal radial lip.  X-ray study of 
the right wrist was negative.  The impression was right wrist 
pain, possible occult fracture or ligamentous injury.  A bone 
scan of the right wrist in August 1992 revealed no 
abnormality at the right wrist to account for veteran's pain.  

A VA examination in January 1994 revealed a nonspecific, 
nondermatomal subjective sensory loss with no particular 
physical findings other than positive Tinel in the right 
wrist, without starting off with evidence to support a 
diagnosis.  

A VA examination of January 1995 found motor examination of 
the right wrist to be normal.  Peripheral pulses were normal.  
Skin temperature and integrity were normal.  Function of the 
fingers and hand revealed a full range of motion.  

At a hearing held before a hearing officer at the RO in 
September 1995, the veteran testified that at the time of the 
November 1992 rating decision he was unaware that it was 
possible to receive an evaluation in excess of 10 percent, 
and he asserted that any increase in evaluation should be 
retroactive to the date of the original grant of service 
connection.  He contended that his right wrist was severely 
impaired.  

The veteran also testified that he had lost numerous jobs 
over the past few years due to right wrist pain; he noted 
that he had 5 jobs since 1991, and he had to quit each job 
due to right wrist pain.  He reported that he was scheduled 
to have an operation in the near future for the carpal tunnel 
syndrome; he noted that a recent electromyographic 
examination (EMG) confirmed the presence of carpal tunnel 
syndrome, and that he remained on medication for right wrist 
pain.  

On the occasion of a VA examination in November 1995, the 
veteran complained of numbness and pain in the right hand.  
It was noted that there were no apparent anatomical defects, 
but there was a finding of weakness in grasping objects and 
poor dexterity.  The pertinent diagnosis was probably carpal 
tunnel syndrome, right hand.  

Additional VA medical records were received in November 1996 
and March 1997 showing continued treatment for symptoms 
associated with the carpal tunnel syndrome, including pain 
and numbness in the right wrist.  Among these records is the 
report of an EMG/nerve conduction velocity (NCV) study 
conducted in November 1994, indicating that all NCV studies 
were within normal limits; however, the EMG revealed 
electrodiagnostic evidence of a right median mononeuropathy 
at or distal to the wrist (i.e. carpal tunnel syndrome).  

In March 1997, the veteran was referred for evaluation of 
neuralgia of the right median nerve.  It was noted that the 
veteran had not been seen since December 1995, at which time 
he was on non-steroidal anti-inflammatory drugs.  The veteran 
complained of pain in his entire hand and arm, especially 
after repetitive activity involving flexion and extension of 
his wrist, such as hammering.  Range of motion of the right 
and left wrist were both normal in rotation.  Supination, 
pronation, flexion, and extension were normal.  There was 
some mild tenderness to percussion of the median nerve at the 
right wrist.  There was a very mild subjective loss of 
sensation over the distribution over the right median nerve.  

Manual motor testing showed fully normal strength in all 
muscles, of the median and ulnar distributions.  Reflexes 
were normal throughout, as was the reminder of the neurologic 
examination.  The pertinent diagnosis was right median 
neuropathy with EMG evidence of compression at the level of 
the carpal tunnel.  The examiner noted that the limitation of 
full employment appeared to be that of pain, and the veteran 
would be a good candidate for carpal tunnel release surgery.  

VA medical records dated from March 1999 to November 1999 
show that the veteran had several periods of hospitalization 
and received clinical attention for evaluation and treatment 
of a psychiatric disorder.  These records do not reflect any 
treatment for the right wrist disorder.  

The veteran was accorded a VA examination in December 1999, 
at which time he reported that he had not been able to hold 
job continuously because he had a tendency to develop pain in 
the wrist with any repetitive motion of the wrist.  The 
veteran noted that the problem involved the dorsal and 
ventral aspects, and numbness that usually began in the thumb 
and then spread to all the fingers.  

On examination, the veteran had passive range of motion of 
the wrist and of the fingers.  There was no atrophy or 
fasciculations in the muscles of the hand.  Strength was full 
in the abductor pollicis brevis, opponens pollicis, the 
adductor pollicis, the finger flexors and finger extensors, 
wrist extensor and wrist flexor.  Sensation was intact 
throughout.

The examiner noted that the veteran had previous evidence of 
a mild carpal tunnel syndrome and the symptoms he reported 
were consistent with those of a carpal tunnel syndrome.

An EMG/NCS of the right upper extremity, performed in January 
2000, was reported to be normal; there was no 
electrodiagnostic evidence of carpal tunnel syndrome.  

Received in May 2001 were VA medical records dated from March 
1999 through May 2001, which show treatment predominantly for 
a psychiatric disorder.  Among these records is the report of 
an x-ray study of the right wrist dated in December 1999.

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the Board's 
remands, and the SSOCs, served to inform the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  There are no known outstanding records 
pertinent to the claim.  

The Board further notes that the VA examination reports 
contain the findings necessary to evaluate the right wrist 
disability.  Accordingly, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated under the Veterans Claims 
Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

A.  Disability rating reductions.

A rating that has been in effect for five years or more 
cannot be reduced without observance of the requirements of 
38 C.F.R. §§ 3.344(a)(b).  The provisions of 38 C.F.R. 
3.344(a) provide that:

It is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history. . . . Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction. Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, . . . will not be reduced on 
any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  

The provisions of 38 C.F.R. § 3.344(b) are as follows:

If doubt remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, continuing the former diagnosis 
with the new diagnosis in parentheses, 
and following the appropriate code there 
will be added the reference "Rating 
continued pending reexamination months 
from this date, § 3.344." 

The 10 percent rating in this case was in effect from 1991 to 
2001, more than 5 years, and thus the provisions of 38 C.F.R. 
§ 3.344(a)(b), pertaining to stabilization of disability 
ratings, apply.  38 C.F.R. § 3.344(c).  

Under 38 C.F.R. § 3.344(a), a rating will not be reduce 
unless sustained improvement has been demonstrated; and the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  See Kitchens v. Brown, 7 Vet. App. 320, 
324 (1995); Brown v. Brown, 5 Vet. App. 413, 416 (1993).  

VA is required to establish, by preponderance of evidence and 
in compliance with 38 C.F.R. § 3.344(a), that a rating 
reduction was warranted.  Kitchens v. Brown, 7 Vet. App. 320 
(1995).  Where a rating is reduced without observance of 
applicable law and regulations, such rating is void ab 
initio.  Id.; Brown v. Brown, 5 Vet. App. 413 (1993); 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  

The October 2001 rating decision makes clear that the rating 
reduction was being made without consideration of the 
provisions of 38 C.F.R. § 3.344.  In that rating decision the 
RO reported that the rating was not being reduced because 
sustained improvement had been shown.  Rather, the RO 
reported that the rating reduction was being made because 
"compensation is not in order for mere subject[ive] 
complaints without underlying disease or injury."  

The veteran's rating was reduced without consideration of 
whether sustained improvement had been demonstrated under the 
ordinary conditions of life under the provisions of 38 C.F.R. 
§ 3.344.  The failure to comply with the provisions of that 
regulation renders the rating reduction void ab initio and 
the 10 percent evaluation must be restored as a matter of 
law, effective the date of the reduction.  

B.  Rating for right wrist disorder.

A claimant is presumed to be seeking the maximum benefit 
available under law.  AB v. Brown, 6 Vet App 35 (1993).  A 
claimant may choose to limit the claim to less than the 
maximum benefit.  Id, at 39.

In the instant case, the veteran perfected an appeal as to 
the original evaluation provided for his right wrist 
disability.  He submitted a timely notice of disagreement 
with the original evaluation, and after the issuance of a 
statement of the case, offered testimony at hearing.  The 
testimony when reduced to writing constituted a valid 
substantive appeal.  The question is whether he intended to 
limit his appeal to less than the maximum benefit.  His 
representative's statement--that the veteran was seeking only 
the evaluation for mild disability--suggests that the veteran 
wanted to limit his appeal.  However, the veteran was not 
informed that an evaluation in excess of 10 percent was 
possible, and his later testimony makes clear that he was 
seeking the maximum benefit.  Therefore the Board concludes 
that the evidence does not rebut the presumption that the 
veteran was seeking the maximum rating when he appealed the 
original evaluation provided for his right wrist disability.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet App 119, 126 (1999).

Disability evaluations are determined based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991).  Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2001).

The rating criteria for neurologic disability are found at 38 
C.F.R. § 4.124a.  Under 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2001), where there is complete paralysis of the median 
nerve with the major hand inclined to the ulnar side; the 
index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating, and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. 
§ 4.123. Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2001).  

The report of the July 1991 VA examination shows that no 
neurologic deficit was found, and that the veteran had only a 
slight limitation of motion in the wrist.  See 38 C.F.R. 
§ 4.71, Plate I (2001).  The maximum evaluation for 
limitation of motion is 10 percent, thus limitation of motion 
could not serve as the basis for a higher evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2001).  

The December 1999 VA examination revealed full range of 
motion of the right wrist.  There was no atrophy or 
fasciculations in the muscles of the hand, and strength was 
full; sensation was intact throughout the right hand.  
However, the veteran continued to report such symptoms as 
pain in the right wrist involving the dorsal and ventral 
aspects, with numbness in all the fingers of the right hand, 
which are contemplated by the 10 percent rating currently 
assigned to the right wrist.  Although there is some evidence 
that the veteran has pain and numbness of the right hand and 
wrist, particularly with use, the overall severity of his 
disability does not meet the criteria for a greater rating 
for a carpal tunnel syndrome of the right upper extremity.  
The Board finds that the veteran's disability more nearly 
approximates the criteria for a mild incomplete paralysis of 
the median nerve.  

The VA outpatient treatment records do not show a more severe 
disability than was shown on the VA examinations.  Some of 
the outpatient treatment records show that while a history of 
right wrist disability was noted, such a disability was not 
found during the current treatment.

The veteran's symptoms are limited to transient numbness and 
subjective complaints of pain.  Although the veteran has 
testified that his pain is severe, the examination and other 
treatment reports have consistently shown essentially no more 
than mild neurologic impairment without documented weakness, 
and little if any, limitation of motion.  Moreover, the pain 
and numbness are reportedly relieved by rest.  

The medical professionals who have expressed an opinion, have 
described the objective findings and severity of the 
disability as mild.  Given the minimal electrodiagnostic 
findings of carpal tunnel syndrome, the normal findings on 
neurologic examinations, and the fact that there is little if 
any loss of motion, the Board must conclude that the 
symptomatology involving the right wrist represent no more 
than mild incomplete paralysis.  Accordingly, the Board finds 
that the criteria for entitlement to an evaluation greater 
than 10 percent, for right wrist pain (carpal tunnel 
syndrome), are not met during any period since the effective 
date of the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, §§ 4.2, 4.6, 4.7, 4.14, 
4.71a, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 
8615, 8715 (2001).   

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Id.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

In the instant case the RO has not considered the 
applicability of § 3.321(b), however, Bagwell makes clear 
that the Board can decide on its own that a claim does not 
meet the criteria for referral for extraschedular 
consideration.  

The veteran has testified that his right wrist disability 
interferes with his ability to maintain employment.  This 
testimony raises the question of entitlement to an 
extraschedular evaluation.  The record shows that he the 
wrist disability has not required any periods of 
hospitalization since service.  Therefore referral on the 
basis of a need for frequent hospitalization is not 
warranted.

While the veteran has at times attributed his difficulties 
with employment to the effects of his right wrist disability, 
in an income-net-worth-and-employment statement received in 
April 1999, he apparently attributed his employment 
difficulties to depression and bipolar disorder.  He 
indicated that he had left his last jobs due to disability, 
but the only reported disabilities were the psychiatric 
disorders.  Similarly, the VA treatment records show mild or 
no findings referable to the wrist disability, but document 
psychiatric disability, personality disorders, and a history 
of substance abuse.  These records show employment 
difficulties in conjunction with disorders other than the 
right wrist disability.  As noted above the veteran's right 
wrist disability has been unanimously characterized by 
medical professionals as mild.  For these reasons, the Board 
is unable to find that the right wrist disability has caused 
marked interference with employment so as to warrant referral 
for consideration of an extraschedular evaluation.

The preponderance of the evidence is against the claim for an 
original rating in excess of 10 percent for the service-
connected right wrist disorder.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principii, 274 F.3d 1361 (Fed. 
Cir. 2001) 


ORDER

The reduction in rating from 10 percent to 0 percent was not 
proper, the 10 percent evaluation for service-connected right 
wrist pain is restored.  

Entitlement to a rating in excess of 10 percent for service-
connected right wrist pain is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

